Citation Nr: 1525748	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO. 13-30 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left foot arthritis, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for epistaxis, claimed as nose bleeds.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a facial injury.

5.  Entitlement to service connection for sleep apnea, claimed as due to Agent Orange exposure or service-connected diabetes mellitus.

6.  Entitlement to service connection for hypertension, claimed as due to Agent Orange exposure or service-connected diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, claimed as due to Agent Orange exposure or service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for sleep apnea, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent and probative evidence does not reflect that the Veteran has been diagnosed with left foot arthritis, epistaxis, a right knee disability, or a facial injury during the period on appeal or sufficiently proximate.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for epistaxis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for a facial injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in August and November 2012 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

While a VA medical opinion with regard to the service connection claims was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication other than the Veteran's own assertion, that he has a currently diagnosed left foot disability, right knee disability, or epistaxis.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Further, the Veteran has not demonstrated himself to possess the necessary expertise to render a complex medical opinion or diagnosis.  Therefore, he is not competent to diagnose arthritis of the foot, a knee disability, residuals of a facial injury, or epistaxis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, VA's duty to provide a medical opinion is not triggered.  See Waters, 601 F.3d 1274

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. General Legal Criteria for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis - Facial Injury, Right Knee Disorder, Epistaxis, Left Foot Arthritis

The Veteran seeks service connection for residuals of a facial injury, a right knee disorder, epistaxis (nose bleeds), and left foot arthritis.  Specifically, he alleges that he was struck in the face during basic training and told that he needed surgery, although surgery was never performed.  He also alleges that he aggravated a preexisting right knee injury during basic training.  Additionally, he asserts that during the year following his separation from the military, he experienced several nose bleeds that were ultimately treated through a combination of gauze packing and cauterization.  Lastly, the Veteran asserts that he has developed left foot arthritis as a result of weight gain due to service-connected diabetes.

Review of the competent medical evidence does not support finding that the Veteran has current facial injury residuals, a right knee disability, nose bleeds, or left foot arthritis.  VA and private treatment records from 2011 to 2014 are negative for any diagnoses or treatment for these conditions.  They are also negative for complaints of symptoms.  Numerous private and VA treatment records reflecting the clinical examinations of the Veteran over the period of the claims fail to show findings of arthritis, a right knee disorder, or residuals of a facial injury.  Although  private records and VA records reflect treatment for left ankle and lower extremity radiculopathy, these records do not include any complaints or diagnoses of left foot arthritis or a right knee disability.  These records show treatment of the Veteran's sinusitis and show that he denied experiencing nose bleeds on multiple occasions.  An additional record dated in January 2011 documents his report of experiencing jaw pain and tenderness for a few days and that no significant findings were seen on an x-ray examination.

It is well established that lay evidence may be competent to establish a diagnosis or provide a nexus opinion if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has further explicitly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this regard, while the Veteran is competent to report his symptoms and to describe his military service, his testimony, alone, is not sufficient to establish the existence of left foot arthritis, a right knee disability, nose bleeds, or residuals of a facial injury.  The Veteran contends that he experienced nose bleeds immediately after service, however, he has not indicated that they continued after receiving treatment.  Indeed, the record documents treatment of the Veteran's sinusitis, but does not show any reports of nose bleeds since the Veteran filed his claim.  Similarly, the Veteran reports an in-service facial injury but has not identified any residuals of that injury.  None is shown on the clinical examinations of record.  Additionally, the Veteran reports that he developed left foot arthritis as a result of being overweight, again however, there is no diagnosis of arthritis in the medical record.  Lastly, the Veteran states that he aggravated his right knee injury during boot camp.  Again, the medical record does not support a currently diagnosed right knee disability.  Thus, the Veteran's assertions of currently diagnosed left foot arthritis, right knee disability, residuals of a facial injury, and nose bleeds are not credible evidence of current diagnoses, nor has he shown himself to possess the medical expertise necessary to diagnose these disabilities.   

In sum, there is no objective clinical evidence of a diagnosed right knee disability, residuals of a facial injury, nose bleeds, or left foot arthritis, at any point during the claim or sufficiently proximate.  In the absence of proof of a disability there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the Veteran complaint of right knee pain that he believes is related to service, as well as his report of left pain due to his service-connected diabetes.  To the extent that the he reports having left foot and right knee pain, the Board highlights that pain, alone, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, as described, the neither the Veteran's statements nor the medical record reflect any functional impairment caused by the Veteran's reported right knee or left foot pain.  In sum, throughout the applicable period, there is no diagnosis of any nose bleeds, facial injury residuals, right knee disability, or left foot disability, nor is there any clinical opinion which causally relates these claimed conditions to service.

Based on the record as a whole, the Board finds that service connection for residuals of a facial injury, right knee disability, left foot disability, or nose bleeds, is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left foot arthritis is denied.

Entitlement to service connection for epistaxis, claimed as nose bleeds, is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a facial injury is denied.


REMAND

After review of the record the Board finds that additional development is required prior to adjudication of the Veteran's remaining claims.

The Veteran has asserted that his currently diagnosed sleep apnea, hypertension, and erectile dysfunction were caused by his exposure to Agent Orange.  Alternatively, he has asserted that these conditions are secondary to his service-connected diabetes.

In connection with his claims the Veteran was afforded a VA examination in September 2012.  However, the Board finds the opinions proffered by the examiner to be inadequate for VA purposes.  Notably, the examiner did not address the issue of aggravation, instead opining that the Veteran's hypertension and erectile dysfunction were less likely than not caused by or the result of his service-connected diabetes.  The examiner did not opine as to whether the Veteran's sleep apnea was caused or aggravated by his diabetes or whether the disorder is related to his confirmed exposure to Agent Orange.  Further, the Board finds that the examiner did not provide adequate supporting rationale with regard to his opinion as to whether the Veteran's Agent Orange exposure caused his hypertension or erectile dysfunction.  As the September 2012 VA medical opinions are inadequate for VA purposes, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding VA and private records pertinent to the claims being remanded.

2.  Thereafter, schedule the Veteran for an examination to assess the nature and etiology of his hypertension, with a clinician that has not yet reviewed the Veteran's claims.  The claims folder and all pertinent evidence included in Virtual VA and VBMS must be provided to the examiner.  Any medically indicated tests should be conducted.  After an examination and review of the record, the examiner is asked to opine as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by or otherwise related to military service, to include presumed Agent Orange exposure.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or permanently worsened by his service-connected diabetes.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.

3.  Schedule the Veteran for an examination to assess the nature and etiology of his erectile dysfunction, with a clinician that has not yet reviewed the Veteran's claims.  The claims folder and all pertinent evidence included in Virtual VA and VBMS must be provided to the examiner.  Any medically indicated tests should be conducted.  After an examination and review of the record, the examiner is asked to opine as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused by or otherwise related to military service, to include presumed Agent Orange exposure.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or permanently worsened by his service-connected diabetes.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.

4.  Schedule the Veteran for an examination to assess the nature and etiology of his sleep apnea, with a clinician that has not yet reviewed the Veteran's claims.  The claims folder and all pertinent evidence included in Virtual VA and VBMS must be provided to the examiner.  Any medically indicated tests should be conducted.  After an examination and review of the record, the examiner is asked to opine as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by or otherwise related to military service, to include presumed Agent Orange exposure.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or permanently worsened by his service-connected diabetes.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.

5.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


